Case 2:20-cv-00650-JPH-DLP Document 13 Filed 02/12/21 Page 1 of 3 PageID #: 20




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

JASON L. LANE,                                           )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )          No. 2:20-cv-00650-JPH-DLP
                                                         )
ROHANA, et al.                                           )
                                                         )
                               Defendants.               )


                Order Screening Complaint and Directing Further Proceedings

        Plaintiff Jason Lane, an Indiana inmate, brings this action pursuant to 42 U.S.C. § 1983

alleging that his civil rights have been violated. Because the plaintiff is a "prisoner" as defined by

28 U.S.C. § 1915A(c), this Court has an obligation under 28 U.S.C. § 1915A(a) to screen his

complaint before service on the defendants.

                                            I. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.




                                                     1
Case 2:20-cv-00650-JPH-DLP Document 13 Filed 02/12/21 Page 2 of 3 PageID #: 21




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

                                          II. Discussion

        Mr. Lane sues Doctor Rohana and Marion County Sheriff Kerry Forestal.

        He alleges that, while he was confined at the Marion County Jail, he was exposed to mold

and noxious gas. He became lightheaded and nauseated. He also slipped and injured his foot. Dr.

Rohana examined him and gave him only an ace bandage. He did not provide Mr. Lane with

crutches, pain relievers, or a lower range pass. Several days later, Mr. Lane was taken to Eskenazi

Hospital for an unrelated elbow injury. While at the hospital, Mr. Lane received an x-ray for his

foot and learned that it was broken in two places. The next month, Mr. Lane underwent surgery to

repair his foot.

        Based on the screening standard set forth above, Mr. Lane's Eighth Amendment deliberate

indifference claim shall proceed against Dr. Rohana.

        Any claim against Sheriff Forestal is dismissed. While Mr. Lane asserts that the Sheriff is

responsible for the health and welfare of the people incarcerated in the Jail, and that he notified

the Sheriff of his serious medical need, mere "knowledge of a subordinate's misconduct is not

enough for liability." Vance v. Rumsfeld, 701 F.3d 193, 203 (7th Cir. 2012) (en banc). Indeed,

"inaction following receipt of a complaint about someone else's conduct is [insufficient]." Estate

of Miller by Chassie v. Marberry, 847 F. 3d 425, 428 (7th Cir. 2017); see Burks v. Raemisch, 555

F.3d 592, 595 (7th Cir. 2009).




                                                2
Case 2:20-cv-00650-JPH-DLP Document 13 Filed 02/12/21 Page 3 of 3 PageID #: 22




       This summary of claims includes all of the viable claims identified by the Court. If the

plaintiff believes that additional claims were alleged in the complaint, but not identified by the

Court, he shall have through March 11, 2021, in which to identify those claims.

                            III. Conclusion and Service of Process

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendant Dr.

Rohana in the manner specified by Rule 4(d). Process shall consist of the complaint, dkt. [1],

applicable forms (Notice of Lawsuit and Request for Wavier of Service of Summons and

Waiver of Service of Summons), and this Order.

SO ORDERED.

Date: 2/12/2021




Distribution:

JASON L. LANE
922942
PUTNAMVILLE - CF
PUTNAMVILLE CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Dr. Rohana
Medical Employee
Marion County Jail
40 S Alabama Street
Indianapolis, IN 46204




                                                3
